255 S.W.3d 526 (2008)
STATE of Missouri, Respondent,
v.
Scott FAUGHN, Appellant.
No. ED 89760.
Missouri Court of Appeals, Eastern District, Division Five.
April 29, 2008.
Motion for Rehearing and/or Transfer Denied June 12, 2008.
Russell Oliver, Bloomfiled, MO, for appellant.
Shaun Mackelprang, Jayne Woods, Jefferson City, MO, for respondent.
Before PATRICIA L. COHEN, C.J., ROBERT G. DOWD, Jr., J., and NANNETTE A. BAKER., J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 12, 2008.

ORDER
PER CURIAM.
Scott R. Faughn ("Defendant") appeals from the judgment of the circuit court after his conviction on three counts of forgery, in violation of RSMo 570.090.1, in the Circuit Court of Cape Girardeau County.
Defendant raises four points on appeal alleging that the trial court erred in: (1) overruling Defendant's Motion for Judgment of Acquittal as to Counts II, III, and VI at the close of the State's evidence, at the close of all evidence and post-trial; (2) overruling Defendant's Objection that Must be Raised, which argued that Counts II, III and IV of the information erroneously combined elements of RSMo *527 570.090.1 Section 3 and Section 4; (3) allowing amendment of the State's information before the close of the State's case, thus causing him to suffer prejudice; and (4) overruling Defendant's Motion of Judgment of Acquittal at the close of all evidence as to Count II. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).